Citation Nr: 1411892	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO. 11-25 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for ingrown toenails.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to March 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office in Newington, Connecticut (RO).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  In Clemons the Court held that any mental disorder that is reasonably raised by the record must be considered.  The medical evidence demonstrates that the Veteran has been diagnosed as having an acquired psychiatric disability other than PTSD.  Thus, the claim of service connection for an acquired psychiatric disability, to include PTSD will be considered, as stated on the title page of this decision.


FINDINGS OF FACT

1. The most probative evidence of record does not reflect that the Veteran has a current ingrown toenail disability.  

2. The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran's current back disability began during or is otherwise related to service.  

3. The most probative evidence of record does not reflect that it is at least as likely as not that the Veteran's current acquired psychiatric disorder began during or is otherwise related to service.  

CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for ingrown toenails have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).

2. The criteria for entitlement to service connection for a back disability have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107; 38 C.F.R. §§  3.102, 3.303, 3.307, 3.309 (2013).

3. The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The record shows that through a VCAA letters dated June 2010 and July 2010 the Veteran was informed of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Additionally, he was informed of the criteria for assignment of an effective date, and/or disability rating, in the event of award of the benefit sought.  The VCAA letters to the Veteran were provided in June and July 2010, prior to the initial unfavorable decision in August 2010.

The Board also finds that there has been compliance with the VCAA duty to assist provisions.  The record in this case includes service treatment records, VA treatment records, private treatment records, Social Security Disability determinations, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.  The Veteran was offered a hearing before the Board but declined.

The Board is mindful of the fact that the Veteran has not been afforded a VA examination concerning his claim.  As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion if such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The case of McLendon held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. 

The Board concludes an examination is not needed in this case because the Veteran's service treatment/personnel records are absent for evidence of findings related to the Veteran's currently-claimed acquired psychiatric disorder or his back disability.  His post-service medical records are absent for evidence of symptomatology related to the claimed disorders until many years after the Veteran's separation from service, and there has been no competent and credible indication that such is related to service.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  With regard to the Veteran's claim for entitlement to service connection for ingrown toenails, examination is not warranted as the evidence of record does not reflect a current disability.

For the reasons expressed above, the Board finds that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Service Connection - Ingrown toenails

The Veteran has asserted a claim for service connection for ingrown toenails.  Service treatment records from October 1980 reflect that the Veteran was treated for ingrown toenails on his right foot in service.

It is well established that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2002); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  The Veteran has not submitted any evidence demonstrating a current diagnosis of any ingrown toenails, or chronic residual disability due to an ingrown toenail in service.  He has not asserted that he has experienced ingrown toenails at any point during the appeal period nor has he submitted any medical evidence describing his treatment or diagnosis of ingrown toenails.  As such, the evidentiary requirement of demonstrating a current disability has not been satisfied.  38 U.S.C.A. § 1131; McLain, 21 Vet. App. at 321.

IV. Service Connection - Back disability

The Veteran has also claimed entitlement to service connection for a back disability.

A private treatment report from January 2006 reflects that an MRI conducted at that time revealed herniation and disc bulging of the Veteran's lumbar spine.  A November 2005 X-ray report revealed mild degenerative changes of the Veteran's cervical spine.  VA treatment records from May 2010 reflect that the Veteran reported neck and back pain due to arthritis and herniated disc.  A Social Security Disability (SSD) determination report from March 2006 reflects that the Veteran fell down a flight of stairs in August 2005, fracturing his jaw.  Private treatment records also reflect treatment for this injury.  In the SSD determination as well as a December 2005 private treatment note, the Veteran reported experiencing back pain for 20 years.

A review of the Veteran's service treatment records (STRs) does not reveal any complaints or treatment for back or neck problems in service.  The Veteran was seen on numerous occasions for unrelated ailments such as skin conditions, flu, left knee pain, a cyst on the neck, and ingrown toenails.  A medical examination report from March 1981 did not reveal any back or neck problems at the time of separation.  Furthermore, on the March 1981 report of medical history the Veteran denied neck or back pain, although he did report gonorrhea and note a cyst on his left knee.

The Veteran has not submitted any statements or evidence indicating how his current back disability is related to service.  On his April 2010 claim the Veteran only listed the disorders and injuries for which he was seeking service connection.  Neither the private treatment records nor the SSD report contains any evidence that his current back disability is related to service.  STRs are negative for any in-service treatment of a back or neck condition.  While the Veteran reported experiencing symptoms for 20 years in December 2005, the Board notes that the Veteran separated from service in 1981 and therefore, his symptoms did not arise until 4 years after discharge, at the earliest.

As the Veteran has not asserted that he injured his back in service, or that his symptoms began in service, and no additional evidence has been received that describes the origins of the Veteran's back disability, the Board finds that the claim for entitlement to service connection for a back disability must be denied.

V. Service Connection for an Acquired Psychiatric Disorder

Finally, the Veteran submitted a claim for entitlement to service connection for an acquired psychiatric disorder, specifically to include PTSD, anxiety, bipolar disorder, depression, and isolation.

A May 2010 VA treatment report reflects that the Veteran was diagnosed with a depressive disorder not otherwise specified (NOS) and "Rule Out PTSD", indicating that the Veteran had not been diagnosed with PTSD at that point.  However, the record is negative for any other DSM-IV diagnoses of an acquired psychiatric disorder during the period on appeal.  As such, the only disorder on appeal is the currently diagnosed depressive disorder NOS.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to his depressive disorder NOS, the Veteran has not reported any in-service incident that may be linked to his current mental disorder.  The Veteran's STRs are negative for evidence of an in-service stressor or treatment for a psychological disorder, and the March 1981 medical examination revealed that the Veteran was psychologically normal.  The May 2010 VA treatment report is negative for any evidence indicating that the Veteran's depressive disorder NOS is related to service.  As the Veteran has not asserted that his depressive disorder was caused by service, and there is no evidence suggesting that the current psychiatric disorder is related to service, the Veteran's claim must be denied.


ORDER

Entitlement to service connection for ingrown toenails, is denied.

Entitlement to service connection for a back disability, is denied.

Entitlement to service connection for an acquired psychiatric disorder, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


